Woods, C. J.,
delivered the opinion of the court.
As to one of the mules for which a recovery was had, there is an utter absence of any evidence that it received any injury on the train while being transported from St. Louis to Lexington. When unloaded from the car on its arrival at Lexington, nothing was noticed which indicated any injury to the animal. The next morning the mule was seen to be suffering, and died two or three days afterward. But, if it be conceded that the evidence warranted the jury in finding that this mule was injured on the train, as was the case with the other mule, which was' sorely disabled when taken from the car, still, on all the evidence in the case, the railroad company was not liable. How the animals were hurt, or by what means, nowhere appears. *149It was made plain by every conductor who had charge of the car in which the mules were transported from East St. Louis to Lexington, that the train met with no accident on the route, and that it was safely and properly handled. Indeed, the evidence is that the car in which these mules were hauled, together with all cars in front of it, as well as several in rear of it, was supplied with airbrakes and automatic couplings, whereby the ordinary bumping and jolting of freight cars was reduced to the minimum. It was shown that there was no defect or contrivance in the car itself which could have produced the injuries to the mules.
There was the evidence for appellee of some witnesses to the effect that, in the opinion of the witnesses, the mules, loaded and crowded in the car as they were shown to have been, could not have injured themselves. But common observation and the experience of mankind at all familiar with the capacity for gymnastics on the part of this hybrid, warn us hot to place reliance in mere opinions of witnesses on this point. If they did not inflict the injuries on themselves, how were they inflicted? The speculation, however, is profitless, for, if the railroad company proved reasonable care in transporting the animals, no liability attached to it, and we have seen that this burden was successfully borne by the railroad. The case is covered by that of Bigger v. L., N. O. & T. Ry. Co., 66 Miss., 319. The peremptory instruction asked by appellant should have been given.

Reversed and remanded.